DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9, 11, 15-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180299724 A1 (Gu; Honggang et al.) in view of US 20130088672 A1 (Shin; DongUk et al.)


    PNG
    media_image1.png
    334
    539
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    392
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    314
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    463
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    381
    337
    media_image5.png
    Greyscale

Per claims 1 and 16, Gu teaches a display substrate, comprising: a display region [display region, see paragraph 0028] comprising a display array [see paragraph 0027 and figure 3a], wherein the display array comprises a plurality of display pixels distributed in an array [18], and each of the plurality of display pixel comprises a plurality of sub-pixels [R,G,B]; a frame region at least partially surrounding the display region [periphery region, see figure 3a]; a black matrix comprising a first part in the display region [81] and a second part in the frame region [8], wherein the first part defines the plurality of sub-pixels [see figure 3a].  Gu does not teach an alignment mark which is in the frame region and at a side of the second part of the black matrix away from the display region, and is spaced apart from the black matrix, wherein a planar shape of the second part of the black matrix has a corner part, the alignment mark is opposite to the corner part, and an outer contour of the corner part opposite to the alignment mark comprises a concave part which is concave towards the display region.  However, Shin teaches an alignment mark which is in the frame region [black matrix portion 232a, see Shin’s paragraph 0045] and at a side of the second part of the black matrix away from the display region [see Shin’s figure 3, 232a is outside the black matrix frame], and is spaced apart from the black matrix [see Shin’s figure 3], wherein a planar shape of the second part of the black matrix has a corner part, the alignment mark is opposite to the corner part, and an outer contour of the corner part opposite to the alignment mark comprises a concave part which is concave towards the display region [see Shin’s notch and space Y].  Shin teaches at paragraph 0025 that a reduction of black uniformity defect and bright spotting would have been an expected benefit.  Shin’s black matrix portion 232a would inherently function as an alignment mark.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Shin with Gu.
Per claim 2, Gu in view of Shin teaches the display substrate according to claim 1, wherein a planar shape of the concave part is complementary to a planar shape of an outer contour of the alignment mark close to the concave part [see Shin’s figure 3].  
Per claim 3, Gu in view of Shin teaches the display substrate according to claim 2, wherein the outer contour of the alignment mark close to the concave part is right-angled, and the concave part is right-angled; or, the outer contour of the alignment mark close to the concave part is arc-shaped, and the concave part is arc-shaped [see Shin’s figures 3 and 6A-6B].  
Per claims 4, Gu in view Shin of the display substrate according to claim 1.  Gu in view of Shin lack a maximum distance between the concave part and the alignment mark is less than 0.5 mm; and a distance from an edge of the black matrix away from the display region to an edge of the display substrate is less than or equal to 0.5mm, and the edge of the black matrix and the edge of the display substrate are on a same side of the display region.  However, it was a matter of routine skill in the art to reduce the space to below 0.5 mm in order to reduce light leakage.  
Per claim 6, Gu in view of Shin teaches the display substrate according to claim 1, wherein the second part of the black matrix is provided with a first annular opening in the frame region [12], and the first annular opening surrounds the display region [see Gu’s figures 5b and 6]; the second part of the black matrix is broken at the first annular opening [see figures 5b and 6], the first annular opening divides the second part of the black matrix into an inner part and an outer part which are spaced apart from each other [display region part is the inner part, and the black matrix between the opening 12 and 11 the second part], the inner part is at a side of the first annular opening close to the display region, and the outer part is at a side of the first annular opening away from the display region [see figures 5b and 6].  
Per claim 8, Gu in view of Shin teaches the display substrate according to claim 6 wherein a width of the inner part in a direction from the display region to the frame region is larger than a width of the outer part in the direction from the display region to the frame region [see first annular region 12 and display region with second annular therebetween].  
Per claim 9, Gu in view of Shin teaches the display substrate according to claim 6, wherein the second part of the black matrix is provided with a second annular opening in the frame region [11], and the second annular opening surrounds the display region and is at a side of the first annular opening close to the display region [12, see Gu’s figures 5b and 6]; the inner part is broken at the second annular opening [see figure 5b, the second annular opening divides the inner part into a first part and a second part which are spaced apart from each other, the first part is at a side of the second annular opening close to the display region, and the second part is at a side of the second annular opening away from the display region [see figure 6a].  
[see figure 5a].  
Per claim 15, Gu in view of Shin teaches the display substrate according to claim 1, wherein the alignment marks are in a same layer and made of a same material as the black matrix [inherent to the combination].  
Per claim 17, Gu in view of Shin teaches the display panel according to claim 16, further comprising: an array substrate opposite to the display substrate [2], wherein the black matrix is at a side of the display substrate close to the array substrate [see figures 3a and 6]; the display substrate further comprises a first base substrate [1], and the black matrix and the alignment mark are provided on the first base substrate [see figures 3a and 6]; the display panel further comprises a frame sealant between the display substrate and the array substrate and in the frame region [5]; and the second part of the black matrix is provided with a first annular opening in the frame region [see figure 6a], an orthographic projection of the first annular opening on the first base substrate is within an orthographic projection of the frame sealant on the first base substrate [see figure 6a], and the frame sealant is made of an insulation material [see paragraph 0035].  
Per claim 19, Gu in view of Shin teaches the display panel according to claim 17.  Gu in view of Shin lacks, but common knowledge teaches, the array substrate comprises a light shielding structure, wherein the second part of the black matrix is provided with a second annular opening in the frame region, the second annular opening surrounds the display region and is at a side of the first annular opening close to the display region, and an orthographic projection of the second annular opening of the black matrix on the light shielding structure is at least partially in the light shielding structure.  Reduced light leakage would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 20, Gu in view with Shin teaches the display panel according to claim 19.  Gu in view of Shin does not explicitly mention the array substrate further comprises a driving circuit and the driving circuit comprises: a transistor comprising a gate electrode, a source electrode and a drain electrode; a gate line connected with the gate electrode; and a data line connected with the source electrode; the light shielding structure is in a same layer and made of a same material as the data line, or the light shielding structure is in a same layer and made of a same material as the gate line.  However, common knowledge teaches the array substrate further comprises a driving circuit and the driving circuit comprises: a transistor comprising a gate electrode, a source electrode and a drain electrode; a gate line connected with the gate electrode; and a data line connected with the source electrode; the light shielding structure is in a same layer and made of a same material as the data line, or the light shielding structure is in a same layer and made of a same material as the gate line.  Improved contrast and greyscale would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claim 7, 10, 12-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 7, Gu in view of Shin teaches the display substrate according to claim 6.  The prior art does not teach, in combination with claim 6, wherein a width of the first annular opening in a direction from the display region to the frame region is less than or equal to 50 microns; and a distance between an edge of the first annular opening away from the display region and an edge of the display substrate is greater than or equal to 0.2 mm and less than or equal to 1.0 mm, and the edge of the first annular opening away from the display region and the edge of the display substrate is are a same side of the display region as recited in dependent claim 7.  
Per claim 10, Gu in view of Shin teaches the display substrate according to claim 9.  The prior art does not teach, in combination with the limitations of claim 9, a distance from an edge of the second annular opening close to the display region to an edge of the display region is 
Per claim 12, Gu in view of Shin teaches the display substrate according to claim 9, further comprising a first base substrate [1], and the black matrix and the alignment mark being on the first base substrate [see figure 6a], wherein the display substrate is a color filter substrate, and the color filter substrate comprises a color filter layer which is at least partially at a side of the black matrix away from the first base substrate and comprises a part in the frame region [see figure 3a].  The prior art does not teach, in combination with the limitations of claim 9, an orthographic projection of the second annular opening on the first base substrate is within an orthographic projection of the part of the color filter layer in the frame region on the first base substrate as recited in dependent claim 12.  
Per claim 18, Gu in view of Shin teaches the display panel according to claim 17.   The prior art does not teach, in combination with the limitations of claim 17, wherein a width of the frame sealant in a direction from the display region to the frame region is greater than 0.4 mm and less than 1.5 mm; and a distance between an edge of the frame sealant away from the display region and an edge of the display panel is greater than or equal to 0.2 mm and less than or equal to 0.5 mm, and the edge of the frame sealant away from the display region and the edge of the display panel are at a same side of the display region as recited in dependent claim 18.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871